 

United States District Court
Northern District of California

\OOO\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

FILED
JAN113.2019

cLEm<SliJSSANo:Y's$F%Y%ouRT
NonTHERN’ misich oF cAL\FoRN\A
sAN Jose

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

TIFFANY ANN STROBL,

Petitioner,

Case No. 18-04613 BLF (PR)
ORDER OF TRANSER

JENKINS, Warden,
Respondent.

 

 

 

 

Petitioner, a federal prisoner, filed a petition for a writ of habeas corpus under 28
U.S.C. § 2241, challenging the duration of her confinement (Pet. at 3.) At the time she
filed the instant action, Petitioner was confined at the Federal Prison Camp in Dublin,
California. (I_d. at l.) On December 19, 2018, Petitioner filed a notice of change of
address, stating that she is now incarcerated at the Corrections Center of Northwest Ohio,
which is in the city of Stryker within Williams County. (Docket No. 10.)

Section 2241 allows “the Supreme Court, any justice thereof, the district courts and
any circuit judge” to grant writs of habeas corpus “within their respective jurisdictions.”
28 U.S.C. § 224l(a). In 1948, relying on the “within their respective jurisdictions”
language, the Supreme Court held that personal jurisdiction over a federal habeas corpus

petition lies exclusively in the single federal judicial district in which both the custodian of

 

 

 

United States District Court
Northern District of California

-I>L»J[\)

\OOO\]O\L/\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

the prisoner and the prisoner reside. Ahrens v. Clark, 335 U.S. 188, 190-91 (1948). In
Braden v. 3 Oth Jua’icl`al Circuit Court, 410 U.S. 484 (1973), the Supreme Court held that
the literal language of § 224l(a) required “nothing more than that the court issuing the writ
have jurisdiction over the custodian. So long as the custodian can be reached by service of
process, the court can issue a writ ‘within its jurisdiction’ requiring that the prisoner be
brought before the court . . . even if the prisoner himself is confined outside the court’s
territorial jurisdiction.” Ia'. at 495.

Although this court may have jurisdiction to hear a petition, see Braden, 410 U.S. at
494-95, Braden also makes clear that “venue considerations may, and frequently will,
argue in favor of adjudication of the habeas claim in the jurisdiction where the habeas
petitioner is confined.” Chatman-Bey v. Thornburgh, 864 F.2d 804, 814 (D.C. Cir. 1988).
Transfer of a petition to another district court may therefore be in order on grounds of
convenience. See Braden, 410 U.S. at 499 n.15; McCoy, 537 F.2d at 966; United Slates ex
rel. Meadows v. New York, 426 F.2d 1176, 1183 n.9 (2d Cir. 1970), cert. denied, 401 U.S.
941 (1971).

Federal courts generally take the position that the district of confinement “is
normally the forum most convenient to the parties,” McCoy, 537 F.2d at 966, and therefore
exercise discretion in transferring petitions to the district of confinement “in the interests
of justice” pursuant 28 U.S.C. § 1404(a). See id.; see also Dunne v. Henman, 875 F.2d
244, 249-50 (9th Cir. 1989) (suggesting that even where district court has personal
jurisdiction over custodian, preferred forum is district where petitioner is confined). This
practice is supported by the fact that a prisoner’s records follow him to the place of
incarceration and in that it promotes uniformity in the filing of § 2241 petitions; in
contrast, a system that allows a prisoner in California to challenge the execution of his
federal sentence in any of the four district courts within the state, since they all have
personal jurisdiction over any California custodian, works against this. A transfer to the

district of confinement on convenient forum grounds is therefore preferable as long as no

2

 

 

 

United States District Court
Northern District of California

L/\-PWN

\OOO\]O'\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

undue delay is created. See Chatman-Bey, 864 F.2d at 814 (“Delay is undesirable in all
aspects of our justice system, but it is especially to be avoided in the sensitive context of
habeas corpus.”).

The Court issued an Order to Show Cause on December 3, 2018, and Petitioner
filed her notice of change of address on December 19, 2018. (Docket Nos. 9, 10.) As
such, there is no undue delay in transferring the matter to the district of confinement on the
grounds that it is now the more convenient forum. Accordingly, in the interest of justice,
this case is TRANSFERRED to the United States District Court for the Northern District
othio. See 28 U.S.C. §§ 115(a), 1404(a).

The Clerk shall terminate all pending motions and transfer the entire file to the
Northern District of Ohio.

IT IS SO ORDERED.

Dated: %@{/l 5 /®/Cf

 

United States District Judge

Order of Transfer
PRO-SE\BLF\HC. 18\046l$Strobl_transfer(OH)

 

 

 

